Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/652280, Ergonomic Thermostatic Expansion Valve Bulb Clamp, filed 3/30/2020.  Claims 1-14 are pending.  

Election/Restrictions
Applicant’s election of Group 1 (claims 1-7) in the reply filed on 12/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-14 have been withdrawn since they are drawn to a non-elected group.



Information Disclosure Statement
The information disclosure statement filed 3/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No document was submitted for JP3648909 or JP10153491. These references have been striked through and have not been considered. 
*The Examiner notes that JP10153491 was relied upon by the Examiner and therefore the Examiner has listed the document in the Notice of References Cited and included a copy of the document.
Additionally, reference WO9967610 was listed twice in the IDS so one occurrence was striked through.
The information disclosure statement filed 3/30/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  JP6225780 was therefore striked through and has not been considered.



Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 412, 414.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2:
-The claims are drawn to the structure of the clamp itself, and not to a combination of the clamp with an expansion valve. Therefore, since the expansion valve is not positively claimed, further details concerning the valve do not limit the scope of protection of the claimed clamp. Additionally, there is no antecedent basis for “the expansion valve” since the preamble of claim 1 states “an expansion valve bulb”. The claims should only be drawn to the structure of the clamp. 

Regarding Claim 3:
-It is claimed that a first distance defines the normal state and a second distance defines a deformed state. It is then additionally claimed that the second distance is less than the first distance. This is unclear since if the first distance is in the normal state (when not being manually manipulated; such as Figure 2), then in order to deform the 

Regarding Claim 6:
-The distance between the clamping portions cannot be claimed with respect to the diameter of the bulb since the bulb is not positively claimed. The clamp elements can only be defined with respect to other portions of the claimed clamp.

Regarding Claim 7:
-First and second “notched” portions are claimed. However, this is unclear since by viewing the drawings there are no portions that can be considered “notched”. The “notched” portions are actually portions of the clamp that extend inwardly. There is nothing notched.








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 10153491 (Kura).

Regarding Claim 1, Kura teaches a clamp for securing an expansion valve bulb to a vapor header in a refrigeration system, the clamp comprising: 
an arcuate member (arcuate portion connecting both sides of clip 9; or the arcuate portion of clamp 10 in Figure 3b) having a first clamping portion (one half of clip 9 defined by 9a/9c; or a half of 10) and a second clamping portion (other half of clip 9 defined by 9a/9c; Figure 2b; or other half of 10) extending therefrom; 
a terminal end of the first clamping portion having a first flange and a terminal end of the second clamping portion having a second flange (each distal end of the clip halves end in a flange and define opening 9d between the flanges; Figure 2b; clamp 10 also ends in flanges); and 
wherein the first clamping portion and the second clamping portion are configured to envelope the expansion valve bulb and a vapor header in a refrigeration 
The Examiner notes that the expansion valve bulb, vapor header, and refrigeration system are not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Para [0002], [0008]-[0013] do teach using the clamp to mount a temperature sensor to a pipe of a refrigeration system.
 
Regarding Claim 3, as best understood, Kura teaches the clamp of claim 1,
 wherein the first flange and the second flange are separated by a first distance in a normal state (as depicted in the figure 2b where the first distance is defined at the opening 9d; clamp 10 also has a distance between the distal ends); 
wherein the first flange and the second flange are separated by a second distance in a deformed state (either spreading the flanges farther away from one another when the sensor and pipe are snapped into the clamp as in para [0012], or compressing the ends towards each other will cause a deformed state and a second distance); and 
wherein the second distance is less than the first distance (if ends are compressed).  

Regarding Claim 4, as best understood, Kura teaches the clamp (10) of claim 3, further comprising an inner sidewall and an exterior sidewall, wherein an insulating material (9 is made of resin) is affixed to at least one of the inner sidewall and the exterior sidewall (para [0014]; Figure 3b).  

Regarding Claim 5, as best understood, Kura teaches the clamp of claim 1, wherein the clamp is a semi-rigid body (clamp 9 made of resin; para [0011]; clamp 10 made of sheetmetal; para [0014]).  

Regarding Claim 6, as best understood, Kura teaches the clamp of claim 1, wherein a length of the first clamping portion is substantially equal to a length of the second clamping portion (see Figure 2b where the clamp 9 is symmetrical); and wherein a distance between the first clamping portion the second clamping portion are substantially equal to a diameter of the TXV bulb (Figure 2a-c showing the distance between the first and second clamping portions being substantially equal to the diameter of sensor 2).  

Regarding Claim 7, as best understood, Kura teaches the clamp of claim 1, wherein the first clamping portion includes a first notched portion, and wherein the second clamping portion includes a second notched portion (see Figure 2b showing each half of the clamp (9) having a notched portion that extends inwardly into the clamp and creates two portions for retaining and separating the sensor and the pipe).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kura.

Regarding Claim 2, as best understood, Kura teaches the clamp of claim 1. Kura does not specifically teach wherein the expansion valve is thermostatic expansion valve (TXV) in those specific terms, but does teach that the clamp attaches a temperature sensor (2) to a pipe of a refrigeration system in order to turn the refrigerator on and off based on the detected temperature of the temperature sensor to adjust the temperature in the refrigerator (para [0002]), which is essentially what a thermostatic expansion valve does. Additionally, the expansion valve is not positively claimed and therefore not given patentable weight as explained above, so further details concerning the expansion valve cannot limit the scope of the claimed clamp. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the clamp of Kura would be capable of specifically securing a thermostatic expansion valve since Kura teaches mounting a temperature sensor to the pipe of the system.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 1816301 (Sundell) and US 4617775 (Padrun) both teach a clamp with first and second clamping portions connected by an arcuate member and the ends of the clamping portions having flanges, and securing two tubular elements in the clamp separated by a notched portion.
US 2922733 (Henning) and US 2431379 (Ellinwood) both teach affixing insulation material to a surface of the clamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632